DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/874,061 filed 05/14/2020.
Claims 1-7, 9-15 remain pending in the Application. Claim 8 has been cancelled from the Application. Claim 15 has been added to the Application. 
Applicant’s arguments with respect to claim(s) 1-7, 9-15 have been considered but are moot because the new ground of rejection (necessitated by Applicants’ amendment) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
5.	The information disclosure statement filed 06/29/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Moreover no English translation of at least an abstract of two foreign documents has been found the information disclosure statement filed 06/29/2022.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US Patent Application Publication 20190109468) in view of You et al. (US Patent Application Publication 20170123009) and further in view of McDaniel et al. (US Patent Application Publication 20210256542).
With respect to claim 1 Lopez et al. teaches A method of dual equilibrium battery cell management for a battery having a set of battery cells (paragraphs [0001], [0022]) comprising: 
determining if an active equilibrium battery management approach should be used based on an output from an Artificial Intelligence (AI) based non-parametric algorithm (during the end of a charge process applying a passive balancing/equilibrium battery management and determining if a relatively few cells are insufficiently charged, i.e. determine if there are a candidates for active balancing (paragraphs [0018], [0074]; step 32 of Fig. 2)); and 
changing battery cell management from a passive equilibrium battery management approach to the active equilibrium battery management approach (using a hybrid module balancing block/changing battery cell management switch the passive balancing/equilibrium battery management to active balancing/equilibrium battery management approach when few insufficiently charged cells are found (paragraphs [0022], [0018], [0074]; steps 33, 30 of the Fig. 2)).
While Lopez et al. teaches cell balancing system and method (paragraph [0012]) including design control algorithm based on simulations for using in recharging a specific battery cells (paragraphs [0080], [0082]), Lopez et al. lacks specifics regarding Artificial Intelligence (AI) based non-parametric algorithm. However You et al. teaches apparatus for estimating state of health/SOH of a battery including battery cells balancing and including plurality of SOH estimation models that are trained using one or more of the various machine learning algorithms, including  a K-Nearest Neighbour (KNN) algorithm (paragraphs [0048], [0054]), [0070]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used You et al. to teach specific subject matter Lopez et al. does not teach, because it provides a technique, wherein the battery manager performs various tasks to ensure high energy efficiency of a battery and longer battery life (paragraph [0045]).
While You et al. teaches various machine learning algorithms, including a K-Nearest Neighbour (KNN) algorithm (paragraphs [0070], [0054]), You lacks specifics regarding Artificial Intelligence (AI) based non-parametric algorithm. However McDaniel et al. teaches training machine learning algorithms, which are Artificial Intelligence algorithms (AI), which are using K-Nearest Neighbour (KNN) algorithm being non-parametric classifiers/algorithm (paragraphs [0147], [0148]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used McDaniel et al.  to teach specific subject matter Lopez et al. in view of You et al. does not teach, because it provides a technique, where training data generated locally may be uploaded to a cloud-based database, from which it may be accessed and used to train other machine learning-based detection systems at the same site or a different site (paragraph [0162]).
With respect to claim 10 Lopez et al. teaches An apparatus for dual equilibrium battery cell management for a battery having a set of battery cells (paragraphs [0001], [0022]) comprising: 
a passive equilibrium battery management apparatus continuously connected to the battery (cell management system, including balancing block 3, connected to the battery cells C1-C10 comprising passive balancing means 5/passive equilibrium battery management apparatus (paragraphs [0058], [0061]; Fig. 1)); 
an active equilibrium battery management apparatus (cell management system, including balancing block 3, comprising active balancing device 7/active equilibrium battery management apparatus (paragraphs [0058], [0061]; Fig. 1)); and 
a processor for determining when the active equilibrium battery management apparatus is to be connected to the battery based on an output from an Artificial Intelligence (AI) based non-parametric algorithm (cell management system comprising microcontroller 18/processor to provide control signals 21-24 to the active balancing device 7/active equilibrium battery management apparatus to control (paragraphs [0066], [0063], [0024]; Fig. 1)).
While Lopez et al. teaches cell balancing system and method (paragraph [0012]) including design control algorithm based on simulations for using in recharging a specific battery cells (paragraphs [0080], [0082]), Lopez et al. lacks specifics regarding Artificial Intelligence (AI) based non-parametric algorithm. However You et al. teaches apparatus for estimating state of health/SOH of a battery including battery cells balancing and including plurality of SOH estimation models that are trained using one or more of the various machine learning algorithms, including  a K-Nearest Neighbour (KNN) algorithm (paragraphs [0048], [0054]), [0070]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used You et al. to teach specific subject matter Lopez et al. does not teach, because it provides a technique, wherein the battery manager performs various tasks to ensure high energy efficiency of a battery and longer battery life (paragraph [0045]).
While You et al. teaches various machine learning algorithms, including a K-Nearest Neighbour (KNN) algorithm (paragraphs [0070], [0054]), You lacks specifics regarding Artificial Intelligence (AI) based non-parametric algorithm. However McDaniel et al. teaches training machine learning algorithms, which are Artificial Intelligence algorithms (AI), which are using K-Nearest Neighbour (KNN) algorithm being non-parametric classifiers/algorithm (paragraphs [0147], [0148]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used McDaniel et al.  to teach specific subject matter Lopez et al. in view of You et al. does not teach, because it provides a technique, where training data generated locally may be uploaded to a cloud-based database, from which it may be accessed and used to train other machine learning-based detection systems at the same site or a different site (paragraph [0162]).
With respect to claims 2, 3, 5-7, 11-14 Lopez et al. teaches:
Claim 2: further comprising, before determining if the active battery management approach should be used: using the passive equilibrium battery management approach for battery cell management (paragraphs [0018], [0074]).
Claim 3: wherein determining if the active equilibrium battery management approach should be used comprises: determining a state of charge (SOC) capacity of each of the battery cells in the set of batter cells (paragraphs [0006], [0035]); determining a highest capacity SOC from the state of charge (SOC) capacity of each of the battery cells in the set of battery cells (paragraph [0018]); determining a lowest capacity SOC from the state of charge (SOC) capacity of each of the battery cells in the set of battery cells (paragraphs [0015], [0016); and comparing the highest capacity SOC and the lowest capacity SOC via a non-parametric process (paragraphs [0082], [0067], [0087]).
Claim 5: further comprising: transmitting a signal requesting the active equilibrium battery management approach (paragraphs [0066], [0067], [0082]).
Claim 6: further comprising: connecting an active equilibrium apparatus when the signal requesting the active equilibrium battery management approach is received (paragraphs [0061], [0068]).
Claim 7: further comprising: connecting an active equilibrium apparatus when it is determined that the active equilibrium battery management approach is to be used (paragraphs [0115], [0068], [0024]).
Claim 11: wherein the passive equilibrium battery management apparatus is connected to the battery via a set of communication ports (paragraphs [0114], Fig. 1).
 	Claim 12: wherein the active equilibrium battery management apparatus is connected to the battery via a set of communication ports (paragraphs [0065], [0091]; Fig. 1).
Claim 13: wherein the processor is connected to the battery to receive battery signals from the battery (paragraphs [0066], [0094]; Fig. 1).
Claim 14: wherein the active equilibrium battery management apparatus is an active equilibrium refresh kit (paragraphs [0061], [0115]).
With respect to claims 3, 4, 9 You et al. teaches:
Claim 3: comparing the highest capacity SOC and the lowest capacity SOC via a non-parametric process (paragraphs [0043], [0044], [0054], [0083])
Claims 4, 9: wherein the non-parametric process comprises a K-Nearest Neighbour (KNN) algorithm (paragraphs [0054]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used You et al. to teach specific subject matter Lopez et al. does not teach, because it provides a technique, wherein the battery manager performs various tasks to ensure high energy efficiency of a battery and longer battery life (paragraph [0045]).
While You et al. teaches various machine learning algorithms, including a K-Nearest Neighbour (KNN) algorithm (paragraphs [0070], [0054]), You lacks specifics regarding Artificial Intelligence (AI) based non-parametric algorithm. However McDaniel et al. teaches training machine learning algorithms, which are Artificial Intelligence algorithms (AI), which are using K-Nearest Neighbour (KNN) algorithm being non-parametric classifiers/algorithm (paragraphs [0147], [0148]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used McDaniel et al.  to teach specific subject matter Lopez et al. in view of You et al. does not teach, because it provides a technique, where training data generated locally may be uploaded to a cloud-based database, from which it may be accessed and used to train other machine learning-based detection systems at the same site or a different site (paragraph [0162]).

Remarks

9.	In remarks Applicant argues in substance:
i) Applicant submits that the algorithm taught by Lopez is not a non-parametric algorithm, and, in particular, is not an Al based non-parametric algorithm.
ii) Applicant submits that You does not disclose or teach at least the aspect of "determining if an active equilibrium battery management approach should be used based on an output from an Artificial Intelligence (Al) based non-parametric algorithm".
iii) Since You contemplates the performance of cell balancing, but is silent on the subject of that cell balancing being related to the use of machine learning algorithms, Applicant submits that You does not contemplate or teach at least the aspect of "determining if an active equilibrium battery management approach should be used based on an output from an Artificial Intelligence (AI) based non-parametric algorithm", alone or in combination with Lopez
10.	Examiner respectfully disagrees for the following reasons:
With respect to i) should be noted that that newly added to claims 1, 4, 9, 10, 15  subject matter “an Artificial Intelligence (Al) based non-parametric algorithm" required the new ground of rejection presented above.
With respect to ii) should be noted that while Lopez et al. teaches cell balancing system and method (paragraph [0012]) including design control algorithm based on simulations for using in recharging a specific battery cells (paragraphs [0080], [0082]), Lopez et al. lacks specifics regarding Artificial Intelligence (AI) based non-parametric algorithm. However You et al. teaches apparatus for estimating state of health/SOH of a battery including plurality of SOH estimation models that are trained using one or more of the various machine learning algorithms, including a K-Nearest Neighbour (KNN) algorithm (paragraphs [0048], [0054]), [0070]).
With respect to iii) Lopez et al. discloses applying a passive balancing/equilibrium battery management and determining if a relatively few cells are insufficiently charged, i.e. determine if there are a candidates for active balancing (paragraphs [0018], [0074]; step 32 of Fig. 2), wherein Lopez et al. further is modified by You et al. to teach an apparatus for estimating state of health/SOH of a battery including battery cells balancing and including plurality of SOH estimation models that are trained using one or more of the various machine learning algorithms, including  a K-Nearest Neighbour (KNN) algorithm (paragraphs [0048], [0054]), [0070]), wherein furthermore McDaniel et al. discloses training machine learning algorithms, which are Artificial Intelligence algorithms (AI), which are using K-Nearest Neighbour (KNN) algorithm being non-parametric classifiers/algorithm (paragraphs [0147], [0148]).
Based on these disclosures of Lopez et al. Examiner believes that Lopez et al. itself and in combination with You et al. and McDaniel et al. reads claims 1-7, 9-15 and maintains rejections under 35 USC § 103 above.
  
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
07/08/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851